Case 5:19-cv-05422-SVK Document 1-15 Filed 08/28/19 Page 1 of 2

EXHIBIT N
Pe} Re: [3-8767000025961] New Ce & .] ACS a Cut AeA tstese eas es

 

j GS & itpay neil. google.com/inail/u/) Miabsox/€$

rs
Compose

Apr 2, 2079, 5:53 PM (4 days aga}

“ee DJ Short-e
dbs see below.

fees EE
Bhi

YouTube PSEPM(@hoursago} gs de
5
cS elerde) toTRw
Se wee

Draits

G2) YouTube

BEECH ied oy

pA Ls
Hi,
istestciss
Thank you for your counter notification.
STE
ble for a counter

 

Cur system detected that the following videos you subdmitted are not at
Travel notification.

Video was already reviewed and rejected as part of a previous counter notification:

lei cinc

eS GG
Rand Aora, Tata Harden,
Srewerieeits

y

oe
Ee mee siete |

~The YouTube Team

Help center > Emstlagphens.» Renori spam

 

 

Oral saved

v
WEOZ PM
EPS

 

 

eB)

 
 

© type here to search O pe oe

 
